Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jack ’ Ferranti, a federal prisoner, appeals the district court’s orders: accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012) petition; and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ferranti v. Atkinson, No. 5:13-cv-03471-TMC (D.S.C. Feb. 6 & May 5, 2014). We deny the motion for a certificate of appealability and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *130this court and argument would not aid the decisional process.

AFFIRMED.